Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
2.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Howard Wernow on February 9, 2022.
The application has been amended as follows:
Claim 21 is amended as follows:
21.	(Currently Amended) A method of casting a metal article comprising:
fabricating a foundry shape by introducing a foundry mix into a pattern to form the foundry shape;
	wherein the foundry mix includes:
	a first portion (Part One), wherein Part One includes an epoxy resin in a range from 25 to 70 parts by weight and a free radical initiator;
	a second portion (Part Two), wherein Part Two includes an epoxy novolac resin in a range of from 10 to 40 parts by weight, a polyhydroxy benzene in a range from 0.5 to 10 parts by weight, an acrylate in a range from 20 to 70 parts by weight and a dibasic ester in a range of 2 to 10 parts by weight;

	curing the foundry shape with gaseous sulfur dioxide;
	pouring metal while in a liquid state into the foundry shape;
	allowing the metal to cool and solidify to form a casted metal article; and
	separating [[a fabricated shape of metal]] the casted metal article from the [[the]] foundry shape.

	Written descriptive support for this amendment is found at page 15, paragraph [0044] of the specification as originally filed.


Claim 26 is amended as follows:
26.	(Currently Amended) The method of claim 25, wherein the Bisphenol A epoxy resin [[is]] has a weight of about at least 1 part by weight. 

Claim 32 is amended as follows:
32.	(Currently Amended) The method of claim [[21]]28, wherein the resorcinol is in a range from about 1.5 to about 4 parts by weight.

Claim 33 is amended as follows:
33.	(Currently Amended) A method of casting a metal article comprising:
	providing a foundry aggregate;

	(1) 10 to 70 parts by weight of an epoxy novolac resin;
	(2) 0.5 to 10 parts by weight of a polyhydroxy benzene;
	(3) 20 to 70 parts by weight of a monomeric or polymeric acrylate; 
	(4) 2 to 10 parts by weight of a dibasic ester; and
	(5) a free radical initiator;
	mixing parts (1), (2), (3), (4), and (5) with the foundry aggregate [[prior to or simultaneous to]] for introduction into the pattern; 
	curing the foundry shape with gaseous sulfur dioxide;
	pouring metal while in a liquid state into the foundry shape;
	allowing the metal to cool and solidify to form a casted metal article; and
	separating [[the now fabricated shape of metal]] the casted metal article from the foundry shape.

	Written descriptive support for this amendment is found at page 15, paragraph [0044] of the specification as originally filed.


3.	These claims are renumbered as follows:
Claim 21 becomes Claim 1.
Claim 22 becomes Claim 2, which depends on claim 1; reads as “The method of claim 1”. 
Claim 23 becomes Claim 3, which depends on claim 2; reads as “The method of claim 2”.
Claim 24 becomes Claim 4, which depends on claim 1; reads as “The method of claim 1”.

Claim 26 becomes Claim 6, which depends on claim 5; reads as “The method of claim 5”.
Claim 27 becomes Claim 7, which depends on claim 1; reads as “The method of claim 1”.
Claim 28 becomes Claim 8, which depends on claim 1; reads as “The method of claim 1”.
Claim 29 becomes Claim 9, which depends on claim 1; reads as “The method of claim 1”.
Claim 30 becomes Claim 10, which depends on claim 9; reads as “The method of claim 9”.
Claim 31 becomes Claim 11, which depends on claim 1; reads as “The method of claim 1”.
Claim 32 becomes Claim 12, which depends on claim 8; reads as “The method of claim 8”.
Claim 33 becomes Claim 13.
Claim 34 becomes Claim 14, which depends on claim 13; reads as “The method of claim 13”.
Claim 35 becomes Claim 15, which depends on claim 14; reads as “The method of claim 14”.
Claim 36 becomes Claim 16, which depends on claim 13; reads as “The method of claim 13”.
Claim 37 becomes Claim 17, which depends on claim 13; reads as “The method of claim 13”.
Claim 38 becomes Claim 18, which depends on claim 13; reads as “The method of claim 13”.
Claim 39 becomes Claim 19, which depends on claim 13; reads as “The method of claim 13”.
Claim 40 becomes Claim 20, which depends on claim 19; reads as “The method of claim 19”.
Claim 41 becomes Claim 21, which depends on claim 20; reads as “The method of claim 20”.

Reasons for Allowance
4.             Claims 1-20 were cancelled.
                New claims 21-41 were added, which are supported by paragraphs [0002], [0006], [0012]-[0015], [0031]-[0032], [0034], and [0044]-[0046], of the specification as originally filed (see also cancelled original claims 1-20 language). 

5.            The claim objection set forth in paragraph 2 of the previous Office action mailed 11/23/2021 is no longer applicable and thus, withdrawn because the applicants cancelled claim 1.                        
               See Claim Amendment filed 02/01/2022. 
6.            The 112(b) rejection set forth in paragraph 3 of the prior Office action mailed 11/23/2021 is no longer applicable and thus, withdrawn because the applicants cancelled claim 19.	
               See Claim Amendment filed 02/01/2022. 
7.            The present claims are allowable over the prior art references of record, namely Showman et al. (US 2011/0139311) and Kroker et al. (US 7,407,994).
8.           None of these references cited individually or in combination teaches or would have suggested the claimed specific methods of casting a metal article.
              In particular, Showman et al. disclose a process for casting a metal part involving the steps of forming a foundry shape by introducing a foundry mix into a pattern to form a foundry shape and curing the same, inserting the foundry shape into a mold assembly, pouring metal, while in the liquid state, into said mold assembly, allowing said metal to cool and solidify; and then separating the cast metal part from the mold assembly (see claims 16-20 and 23 of Showman et al.).  Showman et al. also disclose that the foundry mix includes a foundry aggregate, an organic salt, and an organic binder that may be selected from a phenolic urethane binder or an epoxy acrylate binder, and a catalyst (see claims 1-11 of Showman et al.), which is different from the foundry mix recited in claims 1 and 12 of the present application.
              Showman et al. do not specifically mention that its foundry mix comprises a first portion (Part One) including a particular amount of an epoxy resin and a free radical initiator and 
               Kroker et al. do not remedy the deficiencies of Showman et al.  Kroker et al. only disclose preparing a foundry binder system which will cure in the presence of gaseous sulfur dioxide and a free radical initiator, wherein the binder system comprises 20-70 parts by weight of an epoxy resin, e.g., epoxy novolac resins, 1-50 parts by weight of an acrylate which is monomeric or polymeric, a dibasic ester solvent, and an effective amount of a free radical initiator (Col. 2, lines 3-25 and lines 64-67, Col. 3, lines 55-65, Col. 5, lines 49-65, and Col. 6, lines 5-25), wherein the epoxy resin and free radical initiator is packaged as Part I and added to foundry aggregate first (Col. 5, lines 20-28).  However, there is no mention of a second portion (Part Two) including an epoxy novolac resin in the amount of 10-40 parts by weight together with 0.5-10 parts by weight of a polyhydroxy benzene, 20-70 parts by weight of acrylate, and 2-10 parts by weight of diabasic ester, provided Part One is not mixed with Part Two prior to or simultaneous to fabricating the foundry shape, as required by the claims of the present 
               Thus, since the foundry binder system taught by Kroker et al. is different from the foundry mix discussed in Showman et al., there is no reason, suggestion or motivation to combine the cited references to meet the claimed particular methods for casting a metal article.  
               Accordingly, claims 21-41 are deemed allowable over the prior art references of record.	

Correspondence
9.             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764